Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  July 28, 2020                                                       Bridget M. McCormack,
                                                                                    Chief Justice

  159744-5(64)                                                             David F. Viviano,
                                                                           Chief Justice Pro Tem

                                                                         Stephen J. Markman
                                                                              Brian K. Zahra
  MICHAEL J. LONG, Personal Representative of                           Richard H. Bernstein
  the ESTATE OF MICHAEL KNUDSEN,                                        Elizabeth T. Clement
             Plaintiff/Counterdefendant-                                Megan K. Cavanagh,
                                                                                         Justices
             Appellee,
  v                                              SC: 159744
                                                 COA: 341412
                                                 Grand Traverse CC:
  GEOFFREY FIEGER and FIEGER LAW PC,             2016-031437-NM
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs/Appellants,
  and
  RICHARD M. GOODMAN, GOODMAN
  KALAHAR, DEAN A. ROBB, and
  DEAN ROBB LAW FIRM,
             Third-Party Defendants/Appellees.
  _________________________________________/

  ZACHARY ALLEN KOTT-MILLARD,
           Plaintiff/Counterdefendant-
           Appellee,
  v                                              SC: 159745
                                                 COA: 341414
                                                 Grand Traverse CC:
  GEOFFREY FIEGER and FIEGER LAW PC,             2016-031442-NM
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs/Appellants,
  and
  RICHARD M. GOODMAN, GOODMAN
  KALAHAR, DEAN A. ROBB, and
  DEAN ROBB LAW FIRM,
             Third-Party Defendants/Appellees.
  _________________________________________/
                                                                                                              2



       On order of the Court, the motion for reconsideration of this Court’s March 3,
2020 order is considered, and it is DENIED, because we are not persuaded that
reconsideration of our previous order is warranted. MCR 7.311(G).




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 28, 2020
       a0720
                                                                            Clerk